Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 1 of 25 Page ID #:1968



 1   Amy P. Lally (SBN 198555)
     alally@sidley.com
 2   Ellyce R. Cooper (SBN 204453)
     ecooper@sidley.com
 3   SIDLEY AUSTIN LLP
     1999 Avenue of the Stars, 17th Floor
 4   Los Angeles, CA 90067
     Telephone: +1 310 595-9500
 5   Facsimile: +1 310 595-9501
 6   Mark Rosenbaum (SBN 59940)
 7   mrosenbaum@publiccounsel.org
     Judy London (SBN 149431)
 8   jlondon@publiccounsel.org
     Talia Inlender (SBN 253796)
 9   tinlender@publiccounsel.org
10   Alisa Hartz (SBN 285141)
     ahartz@publiccounsel.org
11   Lucero Chavez (SBN 273531)
12   lchavez@publiccounsel.org
     PUBLIC COUNSEL
13   610 S. Ardmore Avenue
     Los Angeles, CA 90005
14   Telephone: +1 213 385-2977
     Facsimile: +1 213 385-9089
15
     Attorneys for Plaintiffs
16   Additional Counsel on next page
17
                           UNITED STATES DISTRICT COURT
18
                         CENTRAL DISTRICT OF CALIFORNIA
19
     MS. J.P., MS. J.O., AND MS. R.M., on       Case No. 2:18-cv-06081-JAK-SK
20   behalf of themselves and all others
     similarly situated,                        EXPERT DECLARATION OF
21                                              MARLEEN WONG (DKT NO. 1-16)
                 Plaintiffs,
22
           v.
23
     JEFFERSON B. SESSIONS III,
24   ATTORNEY GENERAL OF THE
     UNITED STATES; KIRSTJEN
25   NIELSEN, SECRETARY OF
     HOMELAND SECURITY; U.S.
26   DEPARTMENT OF HOMELAND
     SECURITY, AND ITS SUBORDINATE
27   ENTITIES; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; U.S.
28


                      EXPERT DECLARATION OF MARLEEN WONG (DKT NO. 1-16)
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 2 of 25 Page ID #:1969



 1   CUSTOMS AND BORDER
     PROTECTION; ALEX M. AZAR II,
 2   SECRETARY OF HEALTH AND
     HUMAN SERVICES; U.S.
 3   DEPARTMENT OF HEALTH AND
     HUMAN SERVICES; SCOTT LLOYD,
 4   DIRECTOR OF THE OFFICE OF
     REFUGEE RESETTLEMENT; OFFICE
 5   OF REFUGEE RESETTLEMENT;
     DAVID MARIN, LOS ANGELES FIELD
 6   OFFICE DIRECTOR, U.S.
     IMMIGRATION AND CUSTOMS
 7   ENFORCEMENT; LISA VON
     NORDHEIM, WARDEN, JAMES A.
 8   MUSICK FACILITY; MARC J. MOORE,
     SEATTLE FIELD OFFICE DIRECTOR,
 9   U.S. IMMIGRATION AND CUSTOMS
     ENFORCEMENT; LOWELL CLARK,
10   WARDEN, TACOMA NORTHWEST
     DETENTION CENTER,
11
                 Defendants.
12
13    Carter G. Phillips*                     Mark E. Haddad (SBN 205945)
14    cphillips@sidley.com                    markhadd@usc.edu
      Jennifer J. Clark*                      Part-time Lecturer in Law
15    jennifer.clark@sidley.com               USC Gould School of Law**
16    SIDLEY AUSTIN LLP                       University of Southern California
      1501 K Street, N.W.                     699 Exposition Blvd.
17    Washington, D.C. 20005                  Los Angeles, CA 90089
18    Telephone: +1 202 736-8000              Telephone: +1 213 675-5957
      Facsimile: +1 202 736-8711
19
20
21
22
23
24
25
26
27
28


                     EXPERT DECLARATION OF MARLEEN WONG (DKT NO. 1-16)
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 3 of 25 Page ID #:1970



 1    Michael Andolina*                            Luis Cortes Romero (SBN 310852)
 2    mandolina@sidley.com                         lcortes@ia-lc.com
      Timothy Payne*                               Alma L. David (SBN 257676)
 3    tpayne@sidley.com                            adavid@ia-lc.com
 4    Kevin Fee*                                   IMMIGRANT ADVOCACY &
      kfee@sidley.com                              LITIGATION CENTER, PLLC
 5    SIDLEY AUSTIN LLP                            19309 68th Avenue South, Suite R-102
 6    One South Dearborn                           Kent, WA 98032
      Chicago, IL 60603                            Telephone: +1 253 872-4730
 7    Telephone: +1 312 853-7000                   Facsimile: +1 253 237-1591
 8    Facsimile: +1 312 853-7036

 9
      Sean A. Commons (SBN 217603)
10    scommons@sidley.com
      Bridget S. Johnsen (SBN 210778)
11
      bjohnsen@sidley.com
12    SIDLEY AUSTIN LLP
      555 West Fifth Street
13
      Los Angeles, CA 90013
14    Telephone: +1 213 896-6000
      Facsimile: +1 213 896-6600
15
16
     *Admitted pro hac vice
17
     ** Institution listed for identification purposes only
18
19
20
21
22
23
24
25
26
27
28


                       EXPERT DECLARATION OF MARLEEN WONG (DKT NO. 1-16)
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 4 of 25 Page ID #:1971
     Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 1 of 22 Page ID #:319




  1                      EXPERT DECLARATION OF MARLEEN WONG
  2   I, MARLEEN WONG, declare as follows:
  3         1.    I am Senior Vice Dean, the David Stein/Violet Goldberg Sachs Endowed
  4   Professor of Mental Health, Director of Field Education, Executive Director of the
  5   USC Telehealth Clinic, Clinical Advisor, Family Nurse Practitioner Program and
  6   former Clinical Advisor to the Cohen Military Clinic.
  7         2.    As an endowed Professor at the Suzanne Dworak Peck School of Social
  8   Work at the University of Southern California, I have extensive experience in studying
  9   and developing programs that treat the effects of trauma in children. Many of the
 10   programs I have studied and developed have been applied in schools to significantly
 11   improve the educations obtained by traumatized children.
 12         3.    I received my Master of Social Work degree from the University of
 13   Southern California in 1971 and my doctorate from The Sanville Institute in 2005.
 14         4.    Earlier in my career, I served as Director of Mental Health, Crisis
 15   Intervention and Suicide Prevention at the Los Angeles Unified School District
 16   (LAUSD). I also served as Director of School Crisis and Intervention at the National
 17   Center for Child Traumatic Stress at the University of California Los Angeles
 18   (“UCLA”) David Geffen Medical Center.
 19         5.    During my time at LAUSD I directly participated in the conception and
 20   development of the Cognitive Behavioral Intervention for Trauma in Schools
 21   program, typically referred to as “CBITS.” CBITS is an evidence-based program
 22   using cognitive behavioral therapy techniques and skill-based group intervention to
 23   relieve symptoms of post-traumatic stress disorder, depression, and general anxiety
 24   among children traumatized by violence, bullying, abuse, poverty, and other common
 25   sources of trauma, such as homelessness and foster living. I am also one of the
 26   original developers of Psychological First Aid/Listen, Protect, Connect (“PFA/LPC”),
 27   which is a school-based universal prevention intervention program for teachers and
 28   school staff to use to support, rehabilitate, and educate children who have experienced


                                                 1

                                EXPERT DECLARATION OF MARLEEN WONG
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 5 of 25 Page ID #:1972
     Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 2 of 22 Page ID #:320




  1   trauma. CBITS and PFA/LPC are two examples of evidence based and evidence
  2   informed training, intervention, and treatment programs being successfully
  3   implemented across the United States to remedy the debilitating effects of childhood
  4   trauma.
  5         6.    Over the course of my career I have been repeatedly consulted by
  6   government agencies to develop programs to treat trauma in children. For example, I
  7   have been frequently consulted by the United States Department of Education to assist
  8   schools impacted by violence, shootings, terrorism, and natural disasters. I have also
  9   served on the Educational Directorate of the United States Department of Defense to
 10   develop materials to support children of parents deployed to war zones such as Iraq
 11   and Afghanistan. I also authored the United States Department of Justice’s COPS in
 12   Schools curriculum on mental health intervention and crisis recovery in schools. I
 13   have advised teachers and school and government officials on the effects of
 14   psychological trauma on children throughout the United States as well as Europe,
 15   Asia, and Latin America.
 16         7.    I have also served on the Institute of Medicine’s Board on Neuroscience
 17   and Behavioral Health to develop approaches to remedying public health crises,
 18   including childhood trauma. I continue to serve as Director and Principle Investigator
 19   for the USC/LAUSD/RAND/UCLA Trauma Services Adaptation Center for
 20   Resilience, Hope and Wellness in Schools, a community-based research partnership
 21   and member of the National Child Traumatic Stress Network. In 2011, I was
 22   appointed to the Substance Abuse and Mental Health Services Administration
 23   (SAMHSA) National Advisory Council. I have previously served on the American
 24   Psychological Association’s Presidential Task Force on Post-Traumatic Stress
 25   Disorder and Trauma in Children and Adolescents.
 26         8.    Over the past 30 years I have spoken and testified about issues relating to
 27   childhood trauma across the country. For example, I spoke at the White House and in
 28   national town hall meetings during the administrations of presidents Bill Clinton,


                                                 2

                                 EXPERT DECLARATION OF MARLEEN WONG
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 6 of 25 Page ID #:1973
     Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 3 of 22 Page ID #:321




  1   George W. Bush, and Barack Obama. Following the recent Newtown school shooting
  2   tragedy, I was invited to White House meetings addressing ways to prepare schools to
  3   better deal with traumatic emergencies.
  4         9.     I have received many honors and distinctions for my work on reducing
  5   the negative impact of trauma on children. For example, I received the first Los
  6   Angeles County Mental Health Commission’s Personal Legacy Award; the Johnson &
  7   Johnson and Rosalynn Carter Institute for Human Development Caregiver’s Program
  8   Award; the Los Angeles City Council and International Soroptomists Woman of
  9   Distinction Award; the Los Angeles County Board of Supervisors and the Interagency
 10   Council on Child Abuse and Neglect Special Service Award; and the George D.
 11   Nickel Award for Outstanding Professional Services by a Social Worker from the
 12   California Social Welfare Archives.
 13         10.    I have authored or co-authored over 50 publications relating to the mental
 14   health and educational impacts of trauma, including those listed in my curriculum
 15   vitae. Attached as Exhibit B to this Declaration is a list of publications I relied on in
 16   preparing this Declaration. In addition to these publications, I relied on my extensive
 17   personal knowledge acquired through over forty years of research and experience.
 18         11.    I was asked by Public Counsel and Sidley Austin to explain how trauma
 19   affects children’s development, the long-term consequences of trauma on children,
 20   and the dangers of failing to provide high-quality, family-based interventions for
 21   traumas such as those suffered by the children of the Plaintiffs in this case.
 22                                         Trauma Explained
 23         12.    Trauma is the neurobiological stress response that occurs when a person
 24   experiences or witnesses an event involving life-threatening circumstances or the
 25   threat of serious injury that causes him or her to feel intense fear, helplessness, or
 26   horror. Complex trauma occurs when an individual experiences multiple, repeated or
 27   prolonged exposure to trauma such that the body’s stress response more permanently
 28   impacts the development of the brain.


                                                   3

                                  EXPERT DECLARATION OF MARLEEN WONG
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 7 of 25 Page ID #:1974
     Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 4 of 22 Page ID #:322




  1         13.    Common sources of trauma include: community violence; domestic
  2   violence; physical, psychological, or sexual abuse; parental neglect; poverty, including
  3   homelessness; racism and discrimination, and foster care or other transient living
  4   situations. For example, the majority of children exposed to violence display
  5   symptoms of psychological trauma.
  6          Unaddressed Trauma Has Debilitating Effects on Children’s Development
  7         14.    Studies have extensively documented the broad range of negative
  8   sequelae of trauma exposure for youth, including post-traumatic stress disorder
  9   (Berman et al. 1996; Fitzpatrick & Boldizar 1993), anxiety problems (Finkelhor 1995;
 10   Osofsky et al. 1993), depressive symptoms (Jaycox et al. 2002; Kliewer et al. 1998;
 11   Overstreet 2000), dissociation (Putnam 1997), substance abuse, and aggressive and
 12   delinquent behavior.
 13         15.    The majority of children exposed to violence display symptoms of PTSD
 14   (Cuffe et al. 1998; Horowitz et al. 1995) and a substantial minority develop clinically
 15   significant PTSD (Jaycox et al. 2002).
 16         16.    Following exposure to a traumatic event, some children are more likely to
 17   develop PTSD than others. Youth who are at greater risk for developing PTSD
 18   include youth who have experienced multiple traumatic events (Fitzpatrick & Boldizar
 19   1993; Jaycox et al. 2002; Martinez & Richters 1993; Saigh & Bremner 1999; Singer et
 20   al. 1995; Stein et al. 2003c; Stein et al. 2001), and youth who experience more severe
 21   trauma or are more proximate to the event (Kataoka et al. 2012).
 22         17.    Exposure to chronic traumatic stressors in the developing years can cause
 23   brain changes that affect memory and cognition, such as reducing a child's ability to
 24   focus, organize, and process information (Van der Kolk 2003), or decreased IQ and
 25   impaired school performance. (Delaney-Black et al. 2002; Grogger 1997; Hurt et al.
 26   2001). Exposure to violence is also associated with behavioral changes, (Fitzpatrick
 27   1993; Martinez & Richters 1993; Farrell & Bruce 1997; Ruchkin et al. 2007. Children
 28


                                                 4

                                 EXPERT DECLARATION OF MARLEEN WONG
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 8 of 25 Page ID #:1975
     Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 5 of 22 Page ID #:323




  1   experiencing the symptoms of trauma often suffer from an inability to concentrate,
  2   flashbacks or preoccupation with trauma.
  3         18.      Children and youth experiencing symptoms of traumatic stress exhibit
  4   clusters of behaviors including (1) re-experiencing— flashbacks or preoccupation
  5   with trauma or, for children, repetitive play or re-enacting the trauma in play, as well
  6   as recurring distressing thoughts, feelings, or nightmares; (2) numbing and
  7   avoidance—including avoidance of traumatic reminders or talking about trauma and
  8   refraining from participating in activities previously enjoyed; and (3) hyperarousal—
  9   such as irritability, anger, inability to concentrate, social agitation, and difficulty
 10   sleeping (Kataoka et al. 2012). Likewise, chronic anxiety can disrupt children’s
 11   ability to regulate emotional states, leading to hypervigilance, emotional numbing, and
 12   inattentiveness.
 13         19.      The National Academies of Science, Engineering and Medicine report
 14   that young children who are separated from their primary caregivers may potentially
 15   suffer mental health disorders and other adverse outcomes over the course of their
 16   lives (NASEM, 2016, p. 21-22)…most mental, emotional, and behavioral disorders
 17   have their roots in childhood and adolescence (NRC and IOM, 2009, p. 1), and
 18   childhood trauma has emerged as a strong risk factor for later suicidal behavior (IOM,
 19   2002, p. 3).
 20         20.      The children who have been separated from parents may also have trauma
 21   histories which add to the complexity of risk factors. They may have witnessed
 22   domestic abuse or been subjected to the terror of civil unrest, war or crime in their
 23   countries of origin. In the perilous journey across borders, physical abuse and sexual
 24   assault of women and children have often been reported. In the process of arrest or in
 25   the detention centers, young children may be witness to violence between adults and
 26   other youths. Assessment for trauma and early intervention are indicated with health
 27   education support for parents, teachers and others on how to support the healing
 28   process once reunification has occurred.


                                                    5

                                  EXPERT DECLARATION OF MARLEEN WONG
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 9 of 25 Page ID #:1976
     Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 6 of 22 Page ID #:324




  1         21.      It has been documented that children who are separated from parents and
  2   detained in a low-support environment with insufficient supervision places them at
  3   increased risk of PTSD, depressive disorders, physical and emotional abuse by
  4   untrained adults and other detainees. (Matthew Hodes, “Psychopathology in refugee
  5   and asylum seeking children,” in Michael Rutter et al. (eds.), Rutter’s Child and
  6   Adolescent Psychiatry (Wiley-Blackwell, 2009).
  7         22.      The increasing number of adverse childhood experiences - sudden
  8   parental separation of indeterminate length in conditions of inadequate attention to
  9   safety, health care, supervision, clothing, nutrition, and movement to unknown
 10   locations -are a potent list for disruption in normal development, childhood
 11   depression, psychological and physical regression, anger, aggression, constant fear
 12   and anxiety. The negative impact of parental separation on the cognitive and
 13   emotional functioning of children can have lasting effects through childhood and
 14   adolescence as well as into adulthood, and contribute to lower academic achievement,
 15   attachment difficulties, and poor mental health. (Israel Bronstein and Paul
 16   Montgomery, “Psychological distress in refugee children: a systematic review,”
 17   Clinical Child and Family Psychology Review 14, no. 1 (2010)
 18         Forcible separation of families inflicts severe trauma
 19         23.      Forcible separation of families inflicts severe trauma on children and
 20   parents. The bond between caregiver and child is critical for the child’s sense of
 21   safety and well-being. When that bond is interrupted through a violent or forcible
 22   separation, the child experiences severe neurobiological stress causing the child to feel
 23   intense fear, helplessness, or horror. Such stress is particularly acute for children who
 24   have experienced other traumas, such as witnessing violence, sexual abuse, or forced
 25   detention, which are common experiences for migrant children fleeing violence and
 26   persecution.
 27         24.      Prolonged exposure to such stress has a debilitating effect on children
 28   even after the particular traumatic event is over. Children separated from their parents


                                                   6

                                   EXPERT DECLARATION OF MARLEEN WONG
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 10 of 25 Page ID #:1977
     Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 7 of 22 Page ID #:325




   1   exhibit the behaviors detailed above typical of children experiencing the symptoms of
   2   traumatic stress. They can suffer anxiety, sleep disturbances, emotional changes such
   3   as aggression, withdrawal, and fear. They also suffer difficulties in reasoning,
   4   thinking, learning, and communication, and a decline in educational achievement.
   5         25.    Reunification with caregivers is the first necessary step in mitigating the
   6   trauma these children experienced. However, reunification with caregivers is not
   7   enough to mitigate the effects of the forced separation. It is essential to intervene and
   8   treat the trauma as early as possible so that the child can function adaptively and feel
   9   less consumed by the traumatic event. Effective psychosocial interventions can
  10   mitigate the long-term effects of trauma exposures. Early intervention is effective in
  11   reducing the negative effects of trauma on children’s development. Without such
  12   trauma treatment programs, the effect of the forcible separation on these children will
  13   be debilitating and will cause them life-long harm.
  14         26.    Therapy needed to begin the healing process should ideally take place
  15   outside the detention centers. Addressing and ameliorating the neglectful and
  16   potentially harmful effects of separation can only take place when children have been
  17   reunited with parents, not in the environment in which the harm, threat, fear and
  18   failure of reunion continues to cause traumatic experiences.
  19         27.    I am experienced in designing trauma treatment programs and offer my
  20   services to the court to ensure that these children receive the treatment they need.
  21         28.    I agree with Dean Luis H. Zayas that without appropriate treatment, “The
  22   harm our government is now causing will take a lifetime to undo.”
  23
  24         I declare under penalty of perjury under the laws of the United States of
  25   America that the foregoing is true and correct.
  26
  27         Executed on July 10, 2018, in Los Angeles, California.
  28


                                                   7

                                  EXPERT DECLARATION OF MARLEEN WONG
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 11 of 25 Page ID #:1978
     Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 8 of 22 Page ID #:326




   1        _________________________
   2        Marleen Wong
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                              8

                              EXPERT DECLARATION OF MARLEEN WONG
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 12 of 25 Page ID #:1979
     Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 9 of 22 Page ID #:327
  Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 13 of 25 Page ID #:1980
       Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 10 of 22 Page ID #:328



                                        Curriculum Vitae: Marleen Wong, Ph.D.

                                                     March 2018

  NAME                                                      POSITION TITLE: Senior Associate Dean, Stein/Sachs
  Wong, Marleen, Ph.D., LCSW                                Endowed Professor of Mental Health/Director of Field
                                                            Education/Executive Director USC Telehealth Clinic, Clinical
  University of Southern California                         Advisor, Nurse Practitioner Program, USC - University of
  669 W. 34th Street, MRF 224                               Southern California, Suzanne Dworak Peck School of Social
  Los Angeles, California 90089                             Work; PI and Director, USC Trauma Services Adaptation
                                                            Center for Resilience in Schools munities, National Child
  213.740.0840
                                                            Traumatic Stress Network/SAMHSA/US Dept. of HHS
  marleenw@usc.edu
  EDUCATION/TRAINING
                                                           DEGREE
             INSTITUTION AND LOCATION                                          YEAR              FIELD OF STUDY
  California State University at Fresno, Fresno, CA           BA               1969          Social Welfare
  University of Southern California, Los Angeles,            MSW               1971          Social Work
  CA
  California Institute for Clinical Social
                                                                 PhD           2005          Clinical Social Work
  Work/Sanville Institute, Berkeley, CA

 LICENSURE:
 California Board of Behavioral Sciences                 1974 – Present Licensed Clinical Social Worker
                                                         LCSW #4604

 CREDENTIALS:                                            California Commission on Teacher Credentialing
 University of Southern California                       1980 Pupil Personnel Services Credential
   “              “        “                             1980 Health Services Credential
 California Lutheran University                          1998 Tier I, Preliminary Administrative Credential
 LAUSD Administrative Academy                            2001 Completed
 California State University at Dominquez Hills          2004 Tier II Professional Administrative Credential

Positions and Employment
1971-1974    Outpatient Psychotherapist, Dept. of Adult Psychiatry, St. John’s Hospital, Santa Monica, CA
1974-1994    Practitioner, Private Practice, Beverly Hills, CA
1979-1993    Psychiatric Social Worker, School Mental Health Programs, Los Angeles Unified School
             District (LAUSD)
1993-2001    Director of Mental Health, District Crisis Teams, and Suicide Prevention Programs, LAUSD
1999-2005    Trainer, Community Oriented Policing in Schools Program, US Dept of Justice
2001-2005    Director, School Crisis/Disaster Recovery, National Center for Child Traumatic Stress, UCLA
             Geffen Medical School and Duke University
2001-2008    Director, Crisis Counseling & Intervention Services and District Crisis Teams, LAUSD
2005-present Director and PI, LAUSD Trauma Services Adaptation Center for Schools and Communities,
             National Child Traumatic Stress Initiative, SAMHSA
2008-2012    Assistant Dean, Clinical Professor and Director of Field Education, University of Southern
             California (USC), School of Social Work
2012-2015    Senior Associate Dean, Clinical Professor and Director of Field Education, University of
             Southern California (USC), School of Social Work
2016-present Senior Vice Dean and Director of Field Education
2016-2017    Clinical Advisor, Cohen Military Clinic
2017-present Executive Director, USC Telehealth Clinic
2017-present David Stein/Violet Goldberg Sachs Endowed Professor of Mental Health201

PHS 398/2590 (Rev. 09/04, Reissued 4/2006)              Page 1
  Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 14 of 25 Page ID #:1981
       Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 11 of 22 Page ID #:329

2017 present Clinical Advisor, Family Nurse Practitioner Program

Current Professional, Academic, Community-related, and Scientific Member Affiliations
      National Association of Social Workers -
      Council for Social Work Education, National Council on Field Education
      North American Network of Field Educators (NANFED)
      California and Southern California Consortia of Field Directors
      Society of Social Work Research
      California Association of School Social Workers
      National Center for School Crisis and Bereavement, Advisory Board
      The Melissa Foundation, Scientific Board

Other Experience and National Activities
1994-2008    Member, US Dept. of Education, National Assessment and Crisis Response
             Response to multiple school shootings, including Thurston High School, Columbine High
             School, Red Lake, MN., Dover, TN, etc.,
1998         US Dept. of Education, Washington, D.C., Consultation with Secretary of Education Dr.
             Richard Riley to recommend changes in national school safety policy and programs
1998         National Town Hall Meetings convened by the Vice-President, San Francisco and Los
             Angeles, Invited Speaker on School Safety
1998         White House Conference on School Safety and Violence Prevention, Speaker
1999         White House Conference on Mental Health, Invited Participant
1999         Executive Office of the President, Office of National Drug Control Policy, Bi-National Drug
             Demand Reduction Conference, Tijuana, Mexico, Speaker
1999-2005    US Department of Justice, COPS in Schools Initiative - Author, Mental Health Curriculum;
             MH Trainer for 9,000 law enforcement officers across the United States and US Territories
2000         American Academy of Pediatrics National Expert Panel, Injury Prevention
2000         U.S. Surgeon General’s Conference on Children’s Mental Health, Washington, D.C., Invited
             Participant
2000         US Surgeon General’s Work Group on Eliminating Stigma, Invited Member
2001         Consultant- U.S. Dept. of Education, NY Board of Education Schools – Developing School
             District Recovery Post 9/11
2001         Friends of Los Angeles School Mental Health Organization – Annual Crisis Team Award
             Established in Honor of Marleen Wong
2002         Homeland Security/Dept of Justice – Development of School Safety and Anti-Terrorism
             Preparedness – “National Expert” Speaker on DVD Production “What If?”
2002         Webcast/Weblink: Conference Sponsored by the US Dept of Education, the Harvard School of
             Public Health, The Prevention Institute, Inc., and the Education Development Center, Inc.
             “Integrating MH into School Crisis and Disaster Recovery Plans: The 3Rs to Dealing with
             Trauma in Schools: Readiness, Response and Recovery”
2002-2003    Consultant – Educational Opportunities Directorate, Dept. of Defense/Pentagon
             Development of DoD website materials and Educator Guides for children of deployed military
             personnel
2002-2005    Member, Institute of Medicine, Board on Neuroscience and Behavioral Health
2002-2003    Member, Institute of Medicine, Work Committee on the development of the publication:
             “Responding to the Psychological Consequences of Terrorism” (2003)
2003-2007    Robert Wood Johnson Clinical Scholars Program, UCLA Geffen School of Medicine
                 Co-Chair, Program Policy Advisory Committee
                 Co-Chair, Community Advisory Committee
                 Member, Research Advisory Committee



PHS 398/2590 (Rev. 09/04, Reissued 4/2006)        Page 2
  Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 15 of 25 Page ID #:1982
       Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 12 of 22 Page ID #:330
2004-2008         Consultant/Trainer – U.S. Dept. of Education, Development of the Curriculum and National
                  Training Program - Emergency Response and Crisis Management Initiative/Readiness and
                  Emergency Management in Schools
2005              US Dept. of Education Webcast/Weblink: The Process of Recovery in Schools after Crises
                  and Disasters
2005              White House Conference on Helping America’s Youth, Washington, DC, Invited Participant
2005               Columbia University, Member, Working Group on Children as Intended Targets of Terrorism,
                  National Center for Disaster Preparedness, New York, New York
2005               Consultant to state superintendents of education and affected schools, US Dept. of Education,
                  Travel through Texas, MS, Alabama and Louisiana Schools
                  Enrolling Students Evacuated from Hurricane Katrina
2005              SAMHSA Webcast – Effects of Disasters on Children in Schools
2005               Consultant, State of Louisiana Department of Education, Crisis Response and Recovery Post-
                  Hurricanes Katrina and Rita
2005              UCLA/RAND NIMH Quality Forum, Member of the Planning Council for Intermediate and Long-
                  Term MH Outreach and Support Services for Victims of Hurricane Katrina
2005               White House Conference on Helping America’s Youth, Washington, DC Howard University
2005              NIMH Outreach Partnership Program, Annual Meeting, Invited Presentation: Evidenced based
                  School Practices for Children and Trauma
2006              Consultant, Bailey Colorado, School Shooting
2006              Invited Speaker, SAMHSA Spirit of Recovery Conference, New Orleans – “Children and
                  Trauma”
2006              SAMHSA webcast/weblink – “Children and Trauma: Helping Schools Recovery from Disaster”
2006              Invited Speaker - National Center for Children in Poverty – Forum, Columbia University, New
                  York - Strengthening Federal, Tribal, State and Local Policies to Support Children, Youth and
                  Families Who Experience Trauma, “Evidence Based Trauma Treatments in Schools”
2006              White House Conference on School Safety Speaker on Panel with President George W. Bush:
                  Working Together To Make Our Schools Safe/Lessons Learned and Speaker on Panel with US
                  Secretary of Education Dr. Margaret Spellings and Attorney General Alberto Gonzalez: The
                  Short- And Long-Term Needs Of Schools and Communities Following Traumatic Events
2006              Center for School Mental Health Analysis and Action, Baltimore, MD – Presentation
                  “Cognitive Behavioral Intervention for Trauma in Schools - CBITS in Baltimore and Los Angeles:
                  An Evidence Based Trauma Intervention for Culturally and Linguistically Diverse Students”
2006              Consultant, Murder of Student, School in the Golan Heights, Israel; Meeting with National
                  School Officials, Ministry of Education, Jerusalem
2007              Outstanding Alumna, “Top Dog” Madden Library Nominee, California State University at Fresno
2008              White House Conference on Helping America’s Youth, Portland, Oregon
2008              Trained over 100 School Psychologists from Dept. of Defense Dependents Schools (DoDDS)
                  from around the world, Washington, DC
2008              Consultation - Threat Assessment and Crisis Recovery, DoDDS Europe - Executive Leadership,
                  Wiesbaden, Germany
2008              Moderator on Mental Health and Education Policy Research Panel – Issues and Future
                  Directions, MacArthur Foundation “Fundamental Policy” Conference, Spotlight on Mental Health
                  Washington, DC
2008              Member, Presidential Task Force on Posttraumatic Stress Disorder and Trauma in Children and
                  Adolescents, American Psychological Association’s (APA)
2008              Trained 100 Elementary and Middle School Counselors from DoDDESS schools across the US
                  Atlanta Georgia
2008              Provided response and training to medical, psychiatric and volunteer workers in Sichuan
                  Province, China after the Great Sichuan Earthquake
2008              Co-Author of Psychological First Aid: Listen, Protect, Connect – a population based strategy for
                  disaster response and recovery – Guidance materials added to 3 websites: US Dept of
                  Homeland Security, US Dept of Education and the California Department of Mental Health,
                  Disasters Response and Recovery


PHS 398/2590 (Rev. 09/04, Reissued 4/2006)             Page 3
  Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 16 of 25 Page ID #:1983
       Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 13 of 22 Page ID #:331
2009              Traveled around the world to meet with administrators in DoDEA Schools in Asia, Europe, and
                  the US – Trained principals, counselors, school psychologists in trauma prevention and early
                  interventions and school threat assessment protocols
2009              Returned to Sichuan Province to continue training to medical, psychiatric and volunteer workers
                  after the Great Sichuan Earthquake
2009              Provided consultation to Chinese researchers at South China Normal University in Guangzhou,
                  China in the development of their studies on the psychological trauma of child and adult
                  survivors of the Sichuan EQ
2009              Appointed to the Education Subcommittee of the National Commission on Children and
                  Disasters
2009              Appointed as a Subject Matter Expert (SME) in the area of at-risk populations by the Disaster
                  Mental Health (DMH) Subcommittee of the National Biodefense Science Board (NBSB), a
                  federal advisory committee mandated by the Pandemic and All-Hazards Preparedness Act
                  (Section 402, P.L. 109-417) and tasked with providing expert advice and guidance to the
                  Secretary of the U.S. Department of Health and Human Services on scientific, technical, and
                  other matters of special interest to the Department regarding current and future chemical,
                  biological, nuclear, and radiological agents, whether naturally occurring, accidental, or
                  deliberate
2010              Invited speaker at the 15th Anniversary of the Great Hanshin Earthquake – International
                  Symposium, Kobe, Japan
2010              Appointed to workgroup to establish criteria for Military Social Work practice for the Council on
                  Social Work Education
2010              US Department of Education, Trainer for the Readiness and Emergency Management Grant on
                  Child Bereavement and Trauma in Schools
2010              Consultant, US Department of Education, on BP Oil Spill – Meeting with state education leaders
                  from Alabama, Florida, Louisiana and Mississippi to assess student and faculty needs and
                  assist with creating a mental health recovery program in schools
2010              Panelist in SAMHSA sponsored Women and Health event at CBS Television City in Los
                  Angeles with over 17 screenwriters and studio executives. Focus on women’s health and child
                  trauma issues to inform accurate depictions in screenwriting, television and film production
2010              Expanded USC School of Social Work Responsibilities as Assistant Dean for Field Education in
                  4 Academic Centers located at the University Park Campus, San Diego, Orange County, West
                  Los Angeles and the first top 10 “Virtual Academic Center” – distance education MSW program
                  now available in over 40 states in the US and Canada.
2010              CSWE Presentation on Integrating Trauma in the Curriculum with Virginia Strand, Ph.D.,
                  Professor at Fordham University School of Social Service, Robert Abramovitz, M.D., Professor
                  at Hunter College School of Social Work and Christopher Layne, Ph.D., Program Director of
                  Treatment and Intervention Development, UCLA/Duke National Center for Child Traumatic
                  Stress
2011              Consultant, US Department of Education on Deep Water Horizen Spill - Meeting with state
                  education leaders from Alabama, Florida, Louisiana and Mississippi to assist with creating a
                  mental health recovery program on Caregiver/Compassion Fatigue in schools
2011              USAid/US State Department Conference – International Disaster Response and Recovery
                  In China and Japan”
2011              Webinar, National Child Traumatic Stress Network, Developing a School Based Recovery
                  Program in the Aftermath of 9/11”
2011              Invited Panelist, Psychological First Aid for Schools, USC Global Conference, Hong Kong PRC
2011              Invited Speaker, Vancouver School District “Impact of Violence Exposure and Psychological
                  Trauma in Schools”, Vancouver, Canada
2011              Keynote Speaker – “Trauma Leaves Children Behind”, National School Mental Health
                  Conference, Charleston, South Carolina
2011              Appointed Member, National Advisory Council, Substance Abuse and Mental Health Services
                  Administration, US Dept. of Health and Human Services
2012              Consultant/Invited Speaker - National Mental Support Center for School Crisis, Osaka Kyoiku
                  (Education) University, Osaka Japan

PHS 398/2590 (Rev. 09/04, Reissued 4/2006)              Page 4
  Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 17 of 25 Page ID #:1984
       Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 14 of 22 Page ID #:332
2012              Roundtable on Social Work and Science, National Academy of Social Work
2012              Keynote Speaker – A Brief History of Childhood Traumatic Stress/Workshops on Secondary
                  Trauma and Psychological first Aid, Kentucky Behavioral Conference
2012              US Dept. of Justice, Defending Childhood Initiative/Expert Work Group
2012              US Dept. of Justice, Defending Childhood Initiative/Speaker on Children Exposed to Violence
                  Webinar
2012              US Dept. of Education, Consultant, Curriculum Developer and Trainer on Secondary Trauma
                  Among K-12 educators
2012              US Dept. of Education, WebinarTrainer on Secondary Trauma
2012              Beijing, Chengdu, Chonqing, Hong Kong, People’s Republic of China/Taipei, Kaoshung, Taiwan
                  Multiple dates/consultation on the development of social work MSW programs at various
                  Chinese and Taiwanese universities
2012-13           Multiple on ground consultations on Recovery Process, Sandy Hook Elementary School,
                  Newton CT
2013              Speaker at Confidential CT State Security Summit on Newtown CT
2013              Invited testimony/CT Governor Malloy’s Commission on Sandy Hook, Hartford CT.
2013              Invited testimony/White House Meeting on Emergency Management, Washington, DC
2013/16          Appointed Member, University of Montana, Native American Trauma Healing Council
2013/16          Scientific Advisory Board Member, The Melissa Institute for Violence Prevention, Miami Florida
2013-16          Advisory Board Member, The National Center for School Crisis and Bereavement, USC
2013             Speaker at Confidential CT State Security Summit on Newtown CT massacre
2013/14          Invited testimony/Governor Malloy’s Commission on Sandy Hook, Hartford CT.
                  Child Trauma After Violent School Attacks/Long Term Strategies for School Recovery
                  After Violent School Attacks
2013              Invited Speaker/White House Summit on Emergency Management after the Sandy Hook
                  Tragedy, Washington, DC
2013              Invited Commentary- Archives of the Oklahoma City Memorial – Disaster Response and
                  Recovery after the Bombing of the Murrah Federal Building, Oklahoma City, Oklahoma
2014              Invited Testimony as a scheduled subject matter expert witness to the US Attorney
                  General’s Advisory Committee on Indian/Alaska Native Children Exposed to Violence.
2015              Invited Speaker, White House Summit on Rethinking Discipline, Washington, DC
2016              Invited Testimony to The Assistant Secretary for Planning and Evaluation (ASPE), the principal
                  advisor to the Secretary of the U.S. Department of Health and Human Services on policy
                  development/responsible for major activities in policy coordination, legislation development,
                  strategic planning, policy research, evaluation, and economic analysis.
                  Invited recommendations for funding formulas and policy development for behavioral health in
                  K-12 schools.
2016              Consultation with survivors of San Bernardino Terrorist Attack
2017              Consultation with the Clark County School District on behalf of the survivors of the Las Vegas
                  Concert Massacre
2018              Kaiser Grand Rounds – Santa Rosa California, Response and Recovery after Wildfires
2018              SAMHSA Subject Matter Expert Meeting – Developing Trauma Informed Schools
2018              Planning Committee of the National Center for Child Traumatic Stress (NCCTS) to serve as an
                  Expert Panelist in preparation for the National Child Traumatic Stress Network (NCTSN)
                  Supporting Trauma-Informed Schools to Keep Students in the Classroom Breakthrough Series
                  Collaborative Duke University, Durham, North Carolina.
2018              Training for the South Korean National School Mental Health Center on Developing Trauma
                  Informed Schools
2018              Subject Matter Expert Panel on Creating, Supporting and Sustaining Trauma-Informed Schools:
                  A Systems Framework/Inteegrating SEL with Trauma Informed Approaches

Honors
1998              The Jules Levine Outstanding Field Instructor Award, Amigos de la Humanidad, University of
                  Southern California


PHS 398/2590 (Rev. 09/04, Reissued 4/2006)            Page 5
  Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 18 of 25 Page ID #:1985
       Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 15 of 22 Page ID #:333
1998              Southern California Psychiatric Society, Outstanding Individual Contribution to the Field of
                  Mental Health
1998              County of Los Angeles, Commendation for Outstanding Service to the People of the County
                  of Los Angeles
1999              Asian Pacific Coastal (APAC) Mental Health Service Outstanding Contributions to the Asian
                  Pacific Community
1999              Superintendent’s Commendation for Special Contributions to the Students of the Los
                  Angeles Unified School District
2000              Los Angeles County Mental Health Commission, Year 2000 Inaugural Personal Legacy
                  Award For Accomplishments in the Fields of Education and Mental Health
2001              National Education Association, National Delegate Assembly “The Power of Community
                  Heroes”
2001              Rosalynn Carter Caregiver’s Program Award
2003                Woman of Distinction Award, County of Los Angeles
2003               International Soroptomists Award for Women of Distinction
2007              Los Angeles County Board of Supervisors Commendation
2007              InterAgency Council on Child Abuse and Neglect Commendation
2008              Distinguished Visiting Professor, University of Iowa, College of Public Health
2010              Evis Coda Award for Outstanding Contributions to the Field of Child Mental Health,
                  Los Angeles Child Guidance Clinic
2012              Jean Sanville Award
2012              Asian Pacific Islander Social Work Caucus, Service Visionary Award
2012              USC School of Social Work, Dean’s Award for Creativity and Leadership
2013              George W. Nickel Award for Outstanding Contributions to Social Welfare, Social Welfare
                  Archives
2017              David Stein/Violet Goldberg Sachs Endowed Professor of Mental Health
2018              Blue Ribbon Panel on School Safety, City Attorney of Los Angeles

Selected peer-reviewed publications (in chronological order).

1. Wong M. Earthquake and Safe Schools Training. Federal Emergency Management Agency (FEMA)
   Compendium of Exemplary Programs.
2. Wong M. Mental Health Interventions. In Cops in Schools Curriculum. US Department of Justice. 1999.
3. Wong M. Critical Incident Stress Debriefing in Schools, the Sanford Model. National
   School Safety Center Update. 2000.
4. Wong M. When the Unthinkable Happens. American School Board Journal. 2001
5. Wong M. Jane’s School Safety Handbook. London: Jane’s Information Group. 2002.
6.             Wong M. Jane’s Safe School’s Planning Guide. London: Jane’s Information Group. 2004
7. Wong M. Jane’s Teacher’s Safety Guide. London: Jane’s Information Group. 2004
8. Stein BD, Kataoka S, Jaycox L, Wong M, Fink Arlene, Escudero P, Zaragoza C. Theoretical Basis and
   Program Design of a School Based Mental Health Intervention for Traumatized Immigrant Children: A
   Collaborative Research Model. J Behav Health Serv Research. 2002;29:318-326.
9. Jaycox L, Stein BD, Kataoka S, Wong M, Fink A, Escudero P, Zaragoza C. Violence exposure, PTSD,
   and depressive symptoms among recent immigrant school children. J Am Acad Child Adolesc
   Psychiatry, 2002;41:1104-1110.
10. Kataoka S, Stein BD, Jaycox L, Wong M, Escudero P, Tu W, Zaragoza C, Fink A. A School-Based
   Mental Health Program for Traumatized Latino Immigrant Children. J Am Acad Child Adolesc
   Psychiatry, 2003;423:11-318.
11. Stein BD, Jaycox L, Kataoka S, Wong M, Tu W, Elliott M, Fink A. A Mental
   Health Intervention for Schoolchildren Exposed to Violence: A Randomized Controlled
   Trial. JAMA, 2003;290:603-611.
12. Kataoka S, Stein BD, Lieberman R, Wong M. Suicide Prevention in Schools: Are We
   Reaching Minority Youths? Psychiatric Services, 2003;54:1444.
13. Stein BD, Kataoka S, Jaycox L, Steiger EM, Wong M, Fink A, Escudero P, Zaragoza C.


PHS 398/2590 (Rev. 09/04, Reissued 4/2006)              Page 6
     Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 19 of 25 Page ID #:1986
          Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 16 of 22 Page ID #:334
      The Mental Health for Immigrants Project: Program Design and Participatory Research in the Real
      World,” In M.D. Weist, S. W. Evans, N.A. Lever (Eds.), Handbook of School Mental Health Advancing
      Practice and Research. Kluwer Academic/Plenum Publishers, New York, New York. 2003; 179-190.
   14. Wong M, Stein BD, Kataoka S, Steiger EM, Fink A. A Guide for Intermediate and Long-Term Mental
      Health Services after School-Related Violent Events. SAMHSA Website.
   15. Dean KL, Stein BD, Jaycox L, Kataoka SH, Wong M. Acceptability of Asking Parents About Their
      Children’s Traumatic Symptoms, Psychiatr Ser. 2004;55:866.
   16. Wong M. Commentary: Building Partnerships Between Schools and Academic Partners to Achieve a
      Health Research Agenda. Ethnicity and Disease. 2005;16:89-97.
   17. Jaycox LH, Kataoka SH, Stein BD, Wong M, Langley A. Responding to the Needs of the Community: A
      Stepped Care Approach to Implementing Trauma-Focused Interventions in Schools. Emotional and
      Behavioral Disorders in Youth. 2005;5:85-88.
   18. Wong, M. Commentary: Building partnerships between schools and academic partners to achieve a
      health-related research agenda. Ethn Dis. 2006;16:S149-153.
   19. Wong M, Rosemond M, Stein BD, Langley AK, Kataoka S, Nadeem E. School-based
       intervention for adolescents exposed to violence. The Prevention Researcher. 2007;14:17-20.
   20. Young BH, Ruzek JI, Wong M, Salzer M, Naturale A. Disaster mental health training: Guidelines,
      considerations, and recommendations. In E.C. Ritchie, P.J.Watson, & M.J. Friedman (Eds.), Interventions
      following mass violence and disasters, New York:Guilford Press. 2006; 54-79.
   21. Dean, K., Langley, A., Kataoka, S., Jaycox, L. H., Wong, M. & Stein, B.D. (2008). School-based disaster
      mental health services: Clinical, policy, and community challenges. Professional Psychology: Research and
      Practice, 39(1), 51-57
   22. Wong, M. (2009). Interventions to reduce psychological harm from traumatic events among children and
       adolescents, a commentary on the application of findings to the real world of schools, American Journal of
       Preventive Medicine, 35(4), 398-400
   23. Stein, B. D., Jaycox, L. H., Langley, A., Kataoka, S. H., Wilkins, W. S., & Wong, M. (2007). Active parental
           consent for a school-based community violence screening: comparing distribution methods. Journal of
           School Health, 77(3), 116-120
   24. Kataoka, S.H., Langley, A Stein, B.D., Jaycox, L, Zhang, L, Sanchez, N, Wong, M (2009). Violence
           exposure and PTSD: The role of English language Fluency in Latino children. Journal of Child and
           Family Studies 18, 334-341.
   25 Jaycox L.H, Langley A.K., Stein B.D., Wong, M., Sharma, P., Scott, M., Schonlau, M. (2009). Support for
           Students Exposed to Trauma: A pilot study. School Mental Health, 1(2), 49-60.
   26 Kataoka, S., Nadeem, E., Wong, M., Langley, A., Jaycox, L., Stein, B. & Young, P. (2009) Improving
           disaster mental health care in schools: a community-partnered approach. Am J of Prev Med; 37(6S1):
           225-229.
   27 Kataoka, S.H., Langley, A Stein, B.D., Jaycox, L, Zhang, L, Sanchez, N, Wong, M (2009). Violence
           exposure and PTSD: The role of English language Fluency in Latino children. Journal of Child and
           Family Studies 18, 334-341.
   28 Jaycox L.H, Langley A.K., Stein B.D., Wong, M., Sharma, P., Scott, M., Schonlau, M. (2009). Support for
           Students Exposed to Trauma: A pilot study. School Mental Health, 1(2), 49-60.
   29 Dean, K., Langley, A., Kataoka, S., Jaycox, L. H., Wong, M. & Stein, B.D., (2009) School-Based Disaster
           Mental Health Services: Clinical, Policy, and Community Challenges. Professional Psychology:
            Research and Practice.
   29 Stein, B.D., Kataoka, S.H., Hamilton, A.B., Schultz, D., Ryan, G., Vona, P., Wong, M. (2010) School
           Personnel Perspectives on their School’s Implementation of a School-Based Suicide Prevention
           Program. The Journal of Behavioral Health Services & Research 37:3 (July 2010) 338-349.
   30 Kataoka S, Jaycox LH, Wong M, Nadeem E, Langley A, Tang L, Stein BD. Effects on school
           outcomes in low-income minority youth: preliminary findings from a community-partnered study of a
           school trauma intervention. Ethnicity & Disease, 2011; (Supp 21); 71-77.
31 Kataoka S, Langley AK, Wong M, Baweja S, Stein BD. (2011) Responding to students with
           Posttraumatic Stress Disorder in Schools. Child and Adolescent Psychiatric Clinics of North America,
           21(1) 119-133.
   32 Jaycox, L.H., Kataoka, S.H., Stein, B.D., Langley, A.K., Wong, M. (2012). Cognitive Behavioral
           Intervention for Trauma in Schools. Journal of Applied School Psychology; 28(3): 239-255.

   PHS 398/2590 (Rev. 09/04, Reissued 4/2006)           Page 7
  Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 20 of 25 Page ID #:1987
       Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 17 of 22 Page ID #:335
33. Wong M, Nadeem, E. Responding to the challenges of Preadolescence. In R.C. Talley, R.J.V. Montgomery
       (Eds.), Caregiving Across the Lifespan: Research, Practice, and Policy. New York:Springer Press.
       2013; 47-59.
34. Ramirez, M, Wu, Y, Kataoka, S, Wong, M, Yang, Jingzhen, Peek-Asa, Corinne, Stein, B (2012)
       Youth Violence across Multiple Dimensions: A Study of Violence, Absenteeism, and Suspensions
       Among Middle School Children Journal of Pediatrics, 2012;161:542-
35. Jaycox, L. H., Langley, A. K., Stein, B.D., Kataoka, S. H. & Wong, M. (2014). Early intervention for abused
       children in the school setting. In: Reece, R. M., Hanson, R. F. & Sargent, J. (Eds). Treatment of Child
       Abuse: Common Ground for Mental Health, Medical and Legal Practitioners, 2nd Edition. Baltimore,
       MD: Johns Hopkins University Press.
36. Jaycox, L.H., Stein, B.D. & Wong, M. (2014). School intervention related to school and community
       violence. Child and Adolescent Clinics of North America, 23: 281-293.
37.    Nadeem, E., Jaycox, L. H., Langley, A. K., Wong, M., Kataoka, S. H., & Stein, B. D. (2014). Effects
       of Trauma on Students: Early Intervention Through the Cognitive Behavioral Intervention for Trauma in
       Schools. In Handbook of School Mental Health (pp. 145-157). Springer US.
38. Vona P, Wilmoth P, Jaycox LH, McMillen J, Kataoka SH, Wong M, DeRosier ME, Langley AK, Kaufman J,
       Tang, L, Stein BD. (2014) A web-based platform to support the implementation of an evidence-based
       mental health intervention: lessons from the CBITS website. Psych Services. 65(11): 1381-1384.
39.    Hydon, S., Wong, M., Langley, A. K., Stein, B. D., & Kataoka, S. H. (2014). Preventing Secondary
       Traumatic Stress in Educators. Child and Adolescent Psychiatric Clinics of North America.
40 Vona P, Jaycox LH, Kataoka SH, Stein BD, Wong M. (2017) Supporting Students Following School
       Responses to Crises: From the Acute Aftermath through Recovery: In: Beidas RS eds. School Mental
       Health for Adolescents. Oxford University Press. New York, NY
41     Grolnick WS, Schonfeld DJ, Schreiber M, Cohen J, Cole V, Jaycox L, Lochman J, Pfefferbaum B,
       Ruggiero K, Wells K, Wong M. (2018) Improving adjustment and resilience in children following a
       disaster: Addressing research challenges. American Psychologist.
42     Wong M, Vona P. Hydon S. (in press) Child Traumatic Stress, PTSD and Depression – Effects
       on Classroom Learning and Behavior. In Raines JC eds. Evidence-based Practice in School Mental
       Health: Addressing DSM-5 Disorders in Schools. Oxford University Press. New York, NY
43     Vona P, DeRosier M, Wong M, Stein BD. (under review). Factors associated with use of a web-based
       platform that supports training and implementation of an evidence-based school intervention for trauma.
       Social Work Journal

Ongoing Research Support

1) U79 SM061270-01            Wong (PI)                        9/30/16-9/29/21
SAMHSA/National Child Traumatic Stress Network $3 M
USC Trauma Services Adaptation Center for Resilience, Hope and Wellness in Schools and
Communities This Trauma Services Adaptation (TSA) center is the only school-based site in the National
Child Traumatic Stress Network. The TSA provide national leadership to 1) assist NCTSN sites to develop,
implement, evaluate, and disseminate trauma-informed services for schools, 2) develop the spectrum of
school based trauma informed resilience and early interventions for K-12 students in public schools,
particularly those serving children of military personnel, 3) build and enhance child trauma curriculum in
schools of social work 4) expand training from agency sites to graduate students of social work, clinical
psychology and child psychiatry as part of a pre-service workforce develoment initiative 5) create a web-
based training site for providers wishing to implement the Cognitive Behavioral Intervention for Trauma in
Schools (CBITS)

Previous Research Support

1) Director, LA SBIRT Regional Network, Wong (USC Co-PI)              10/1/13-9/30/16 SAMHSA
PI Dr. Timothy Fong UCLA Geffen School of Medicine
Funded by a three year SAMHSA grant, the Los Angeles SBIRT Network develops, implements, and evaluates
SBIRT training for students from UCLA medical residencies, nursing, USC social work and school counseling
throughout the Los Angeles area. After SBIRT training, students implement SBIRT practices during their

PHS 398/2590 (Rev. 09/04, Reissued 4/2006)          Page 8
  Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 21 of 25 Page ID #:1988
       Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 18 of 22 Page ID #:336
internships, which will lay the foundation for them to incorporate SBIRT into their practice. SBIRT trainings are
conducted through online training modules and through in-person SBIRT training events held by the Los Angeles
SBIRT Training Team. Skills learned in training include learning how to use evidence-based screening tools,
brief behavioral interventions, preparing patients for referrals and linking patients quickly and reliably into
treatment. Students trained in SBIRT practices will be able to participate in the Los Angeles SBIRT Learning
Community, a network of expert addiction treatment professionals, school administrators, healthcare
professionals and community advocates. An Annual Los Angeles SBIRT Summit, a multidisciplinary conference
will be held for the purpose of bringing the latest research to enhance the knowledge, skills and practice of
providers.

2) DoDEA                       Wong (USC Co-PI)               6/14/10-8/31/14
DoDEA contract number HE1254-10-1-004/Subaward from Fallbrook Union Elementary School District $7.6M

Building Capacity to Create Highly Supportive Military-Connected School Districts: The Integration of
Local School Data, Community Supports, Evidence-based Programs, and Empowerment Strategies is
based on a model implemented successfully throughout Israel. The $7.6M DoDEA initiative is a partnership
between eight military-connected districts and the University of Southern California (USC). It will identify and
provide appropriate supports for military students by (1) creating a clearinghouse of evidence-based best
practices (EBP), (2) helping stakeholders, select the most appropriate EPBs, and (3) assisting the districts in
their implementation. Support to military students and their families includes 72,000 contact hours from a cadre
of 30 Master of Social Work interns and their mentors. USC has augmented the California Healthy Kids Survey
with a Military Module that will be disseminated throughout California.




PHS 398/2590 (Rev. 09/04, Reissued 4/2006)           Page 9
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 22 of 25 Page ID #:1989
     Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 19 of 22 Page ID #:337
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 23 of 25 Page ID #:1990
     Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 20 of 22 Page ID #:338




                                List of Works Consulted


       Berman SL, Kurtines WM, Silverman WK, Serafini LT. The impact of
       exposure to crime and violence on urban youth. Am J Orthopsychiatry
       1996;66:329-36.

       Cuffe SP, Addy CL, Garrizon CZ, et al. Prevalence of PTSD in a community
       sample of older adolescents. J Am Acad Child Adolesc Psychiatry
       1998;37:1353- 61.

       Delaney-Black V, Covington C, Ondersma SJ, Nordstrom-Klee B, Templin
       T, Ager J, et al. Violence exposure, trauma, and IQ and/or reading deficits
       among urban children. Arch Pediatr Adolesc Med 2002;156:280-85.

       Farrell AD, Bruce SE. Impact of exposure to community violence on violent
       behavior and emotional distress among urban adolescents. J Clin Child
       Psychol 1997;36:2-14.

       Finkelhor D. The victimization of children: a developmental perspective.
       Am J Orthopsychiatry 1995;65(2):177-93.

       Fitzpatrick KM, Boldizar JP. The prevalence and consequences of exposure
       to violence among African-American youth. J Am Acad Child Adolesc
       Psychiatry. 1993;32:424-30.

       Grogger J. Local violence and educational attainment. J Hum Resour
       1997;32:659- 82.

       Horowitz K, Weine S, Jekel J. PTSD symptoms in urban adolescent girls:
       compounded community trauma. J Am Acad Child Adolesc Psychiatry
       1995;34:1353-61.
       Hurt H, Malmud E, Brodsky NL, Giannetta J. Exposure to violence:
       psychological and academic correlates in child witnesses. Arch Pediatr
       Adolesc Med 2001;155:1351-56.

       Jaycox LH, Stein BD, Kataoka SH, Wong M, et al. Violence exposure,
       posttraumatic stress disorder, and depressive symptoms among recent


                          EXHIBIT B TO DECLARATION OF MARLEEN WONG
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 24 of 25 Page ID #:1991
     Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 21 of 22 Page ID #:339



       immigrant schoolchildren. J Am Acad Child Adolesc Psychiatry
       2002;41:1104-10.

       Kataoka S, Langley AK, Wong M, Baweja S & Stein BD. Responding to
       students with posttraumatic stress disorder in schools. Child Adolesc
       Psychiatric Clinics N Am 2012;21:119-33.

       Kliewer W, Lepore SJ, Oskin D & Johnson PD. The role of social and
       cognitive processes in children’s adjustment to community violence. J
       Consulting Clin Psychol 1998;66:199-209.

       Martinez P, Richters JE. The NIMH Community Violence Project, II:
       children’s distress symptoms associated with violence exposure. Psychiatry
       1993;56:22-35.

       Osofsky JD, Wewers S, Hann DM, Fick AC. Chronic community violence:
       what is happening to our children? Psychiatry 1993;56:36-45.

       Overstreet S. Exposure to community violence: defining the problem and
       understanding the consequences. J Child Family Stud 2000;9(1).

       Putnam FW. Dissociation in Children and Adolescents: A Developmental
       Perspective. New York: Guilford; 1997.

       Ruchkin V, Henrich CC, Jones SM, Vermeiren R, Schwab-Stone M.
       Violence exposure and psychopathology in urban youth: the mediating role
       of posttraumatic stress. J Abnormal Child Psychol 2007;4:578-93.

       Saigh PA, Bremner JD. The history of posttraumatic stress disorder. In:
       Posttraumatic stress disorder: A comprehensive text. Needham Heights,
       MA: Allyn & Bacon; 1999;1-17.

       Singer MI, Anglin TM, Song L, et al. Adolescents’ exposure to violence and
       associated symptoms of psychological trauma. JAMA 1995;273:477.

       Stein BD, Jaycox LH, Kataoka SH, et al. Prevalence of child and adolescent
       exposure to community violence. Clin Child Fam Psychol Rev 2003c;6:247.

       Stein BD, Zima BT, Elliott MN, et al. Violence exposure among school-age
       children in foster care: relationship to distress symptoms. J Am Acad Child
       Adolesc Psychiatry. 2001;40:588.

                          EXHIBIT B TO DECLARATION OF MARLEEN WONG
Case 2:18-cv-06081-JAK-SK Document 149 Filed 10/15/18 Page 25 of 25 Page ID #:1992
     Case 2:18-cv-06081 Document 1-16 Filed 07/12/18 Page 22 of 22 Page ID #:340




       Van der Kolk BA. The neurobiology of childhood trauma and abuse. Child
       Adolesc Psychiatr Clin N Am 2003;12:293-317.




                         EXHIBIT B TO DECLARATION OF MARLEEN WONG
